*502OPINION

Per Curiam:

Kenneth Ian Edmonton, convicted of rape and two counts of robbery, contends we should reverse because black and white pictures used in a photographic lineup did not truly depict the fundamental elements of the assailant’s description given by the victims. He also complains of the refusal of the trial judge to grant his motion to suppress any “in-court” identification.
The trial judge considered — and rejected — Edmonton’s challenge to the lineup and denied his motion to suppress any “in-court” identification. The record amply supports the trial court’s ruling that there was nothing impermissibly suggestive in either the photographic display or the lineup procedure. Stovall v. Denno, 388 U.S. 293 (1967); Kirby v. Illinois, 406 U.S. 682 (1972); Baker v. State, 88 Nev. 369, 498 P.2d 1310 (1972). Compare: Thompson v. State, 85 Nev. 134, 451 P.2d 704 (1969).
The “in-court” identification at the preliminary and at trial— by both victims — was positive and based on origins totally independent of the lineup. Baker, supra. Edmonton’s contentions are without merit and the judgment is affirmed.